 Case 3:18-cv-00321-JAG Document 75 Filed 04/15/19 Page 1 of 9 PageID# 1116



                           IN THE UNITED STATES DISTRICT COURT
                           OF THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION


                                                     )
JOHN HALL, Individually and for Others               )
Similarly Situated,                                  )
                                                     )
                 Plaintiff,                          )
                                                     ) Civil Action No. 3:18-cv-00321-JAG
        v.                                           )
                                                     )
DOMINION ENERGY, INC., et al.                        )
                                                     )
                 Defendants.                         )


   SYSTEM ONE HOLDINGS, LLC’S RESPONSE IN OPPOSITION TO PLAINTIFF
    JOHN HALL’S MOTION TO COMPEL COMPLIANCE WITH THIRD PARTY
                 SUBPOENA – SYSTEM ONE HOLDINGS

        System One Holdings, LLC (“System One”), by and through its attorneys, Clark Hill

PLC, hereby appears specially and solely for the purpose of responding to and opposing

“Plaintiff John Hall’s Motion to Compel Compliance with Third Party Subpoena – System One

Holdings” and the Memorandum in Support (Dkt. 70 & 71) (hereafter collectively referred to as

the “Motion”) that Plaintiff John Hall (“Hall”) filed in the above-captioned matter. The Motion

should be denied because, among other reasons that follow, the non-party Subpoena (defined

below) that underlies the Motion is a thinly-veiled attempt by Hall to stir up litigation among

various System One Workers (defined below), all of whom have each provided unequivocal

notice that they want to handle their claims in an individual arbitration, not a collective action,

and who, as a result, cannot participate in the in the above-captioned matter, in any event.




221479008.1 89600/181301
    Case 3:18-cv-00321-JAG Document 75 Filed 04/15/19 Page 2 of 9 PageID# 1117



                                                  FACTS

        Hall served a non-party subpoena dated March 11, 2019 (the “Subpoena”)1 on System

One in connection with Hall’s lawsuit against his employer, Dominion Energy (“Dominion”) in

the above-captioned case brought under the Fair Labor Standards Act (“FLSA”) (the

“Litigation”). Hall’s Subpoena (and the current Motion) sought the identity, contact information,

and detailed pay information for certain System One workers who were staffed at Dominion

during the “RELEVANT TIME PERIOD” (as defined by the Subpoena) (the “Workers”). See

Dkt. 71-2 at PageID# 1093-94.

        Each and every Worker has agreed to be bound by individual arbitration agreements that

explicitly cover overtime pay claims (among others) against System One and/or System One’s

clients, including Dominion. See Dkt. 71-2 at PageID# 1100-1107 (blank Arbitration Agreement

representative of that to which each Worker has agreed to be bound). Specifically, the

Arbitration Agreement states:

        System One and [Worker] mutually consent to the resolution by arbitration of
        all claims or controversies (including tort, contract or statutory), whether or not
        arising out of [Worker’s] employment […] that [Worker] may have against
        System One, or that [Worker] may have against System One’s client(s), if
        [Worker’s] claim against System One’s client(s) arises out of [Worker’s]
        employment with System One (together, all of these are referred to as “claims”),
        except claims excluded in the following Section 4.3. Claims covered by this
        Agreement include, but are not limited to, claims for wages, bonuses,
        overtime pay, or other compensation due[.] . . . Any and all claims must be
        brought in [the Worker’s] individual capacity, and not as a plaintiff,
        representative class member or class member in any purported class, collective, or
        representative proceeding.”




1
 References to “Subpoena 1” through “Subpoena 6” are to Exhibit A of the Subpoena, which list out the specific
documents previously requested. See Dkt. 71-2 at PageID# 1093-94.

                                                      2
221479008.1 89600/181301
    Case 3:18-cv-00321-JAG Document 75 Filed 04/15/19 Page 3 of 9 PageID# 1118



Id. at PageID# 1103 (emphasis added).2 System One timely mailed its Subpoena objections to

Hall on March 20, 2019. See id. at PageID# 1095-99. Thereafter System One’s counsel conferred

with Hall’s counsel over the Subpoena, but no agreement regarding the production of

information was reached.

                                                  ARGUMENT

    I.   HALL IS NOT ENTITLED TO INFORMATION ABOUT INDIVIDUALS WHO CAN NEVER
         PARTICIPATE IN THE LITIGATION BECAUSE THEY ARE BOUND BY AN ENFORCEABLE
         INDIVIDUAL ARBITRATION AGREEMENT.

         This Court should not compel System One to provide any information about individuals

who have agreed that they will not become parties to the Litigation because their valid and

binding Arbitration Agreements explicitly state they are not entitled to participate as “plaintiffs,

representative class member[s,] or class member in any purported class, collective, or

representative proceeding.” Dkt. 71-2 at PageID# 1103 (emphasis added).3 Hall has not

disputed the enforceability of the Arbitration Agreement. Courts throughout the country have

routinely denied the sending of FLSA opt-in notices to individuals who are subject to an

established applicable enforceable individual arbitration agreement (e.g., the Workers),

especially since the United States Supreme Court’s decision in Epic Systems removed all doubt

about the enforceability of collective and class action waivers in individual arbitration

agreements.


2
  Pursuant to Epic Systems Corp. v. Lewis, 138 S. Ct. 1612 (2018) and the Federal Arbitration Act (“FAA”),
arbitration agreements with collective action waivers are presumptively valid. Therefore, absent evidence to the
contrary, the agreements should be enforced. Moreover, System One’s Arbitration Agreement was enforced recently
in an FLSA collective action to compel the arbitration of that worker’s claims. See Dkt. 12 & 13 in Shelton. v.
AECOM Energy & Construction, Inc., Civil Action No. 4:17-cv-1669 (S.D. Tex.).
3
  Hall, through his counsel, has offered some concessions and/or purported protections with reference to a document
production by System One, but these concessions do not account for the fact that the individuals at issue are bound
by arbitration agreements and thus cannot be a part of Hall’s collective. Plainly, the documents are irrelevant to the
instant matter and System One’s objections should stand. Also, the concessions and purported protections offered,
while they appear protective on the surface, are not given that Hall’s counsel has admitted that the information
derived from the data could be used for future litigation.

                                                          3
221479008.1 89600/181301
 Case 3:18-cv-00321-JAG Document 75 Filed 04/15/19 Page 4 of 9 PageID# 1119



        Hall appears to claim that System One (a nonparty to the Litigation) cannot rely on the

presumptively enforceable applicable Arbitration Agreement to oppose the Subpoena, because

doing so purportedly would allow “any joint employer with control over labor suppliers/vendors

[to] circumvent violations of the nation’s wage laws simply by contending that the facts do not

justify the courts’ involvement – avoiding this discovery would then render the avoidance of the

law itself a self-fulfilling prophesy.” Dkt. 71 at 4-5.

        Contrary to Hall’s blanket and unsupported contention to the contrary, System One is not

seeking to circumvent any laws; it is asking that the Workers’ Arbitration Agreements be given

the legal effect that the United States Supreme Court, the Fourth Circuit, and numerous other

Circuit and District Courts have indicated is appropriate under the FAA.           This precedent

precludes this Court’s involvement in any Worker overtime pay claims that, because of the

existence of the Arbitration Agreement, are not within the purview of the Litigation (hereafter

summarily referred to as the “Contention”).

        In the Fourth Circuit case of Adkins v. Labor Ready, Inc., 303 F.3d 496 (4th Cir. 2002),

the Court held: (a) courts within this Circuit have “no choice but to grant a motion to compel

arbitration where a valid arbitration agreement exists and the issues in a case fall within its

purview” (id. at 500 (emphasis added)); and (b) “FLSA claims may properly be resolved in

mandatory arbitration proceedings” (id. at 506). Notably, Hall’s Motion does not contest in any

way System One’s detailed argument set forth in its Objections about the validity (per Virginia

contract law) and applicability of the Arbitration Agreement to this Litigation. See Dkt. 72-1 at

PageID# 1096-97 (System One incorporates that Objection argument here, as well as all other

specific and general objections to Subpoena 1-3 in the Objection). In fact, an identical version of

the Arbitration Agreement was enforced recently to compel a worker to arbitrate an FLSA



                                                   4
221479008.1 89600/181301
 Case 3:18-cv-00321-JAG Document 75 Filed 04/15/19 Page 5 of 9 PageID# 1120



collective action. See Dkt. 12 & 13 in Shelton. v. AECOM Energy & Construction, Inc., Civil

Action No. 4:17-cv-1669 (S.D. Tex.).

        System One’s request to give legal effect to the Workers’ Arbitration Agreements does

not circumvent any FLSA violations because, as this Court has recognized:

        Requiring Plaintiffs to arbitrate their claims individually does not diminish either
        the remedial or protective functions of the FLSA. See Shearson/Am. Express, Inc.
        v. McMahon, 482 U.S. 220,227 (1987) (holding that an arbitration agreement may
        be invalidated if party opposing arbitration shows that Congress intended another
        federal statute to preclude waiver of that statute's judicial remedy). Moreover, all
        of the remedies available under the FLSA will be available in arbitration.
        Accordingly, Plaintiffs’ statutory rights will be adequately preserved in
        arbitration, even in the absence of a collective action.

Johnson v. Carmax, Inc., No. 3:10-CV-213, 2010 WL 2802478, at *4 (E.D. Va. July 14, 2010)

(citing Shearson/Am. Express, Inc. v. McMahon, 482 U.S. 220,227 (1987)). This is especially

true in light of the Epic Systems decision.

        In Epic Systems, the Supreme Court definitively held that arbitration agreements, like

those agreed to by the Workers, are enforceable. In the wake of the Epic Systems decision,

earlier this year, the Fifth Circuit held that based on the Supreme Court opinion controlling the

FLSA collective action opt-in process (Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165

(1989)),4 district courts have no discretion “to send or require notice of a pending FLSA

collective action to employees who are unable to join the action because of binding arbitration

agreements.” In re JPMorgan Chase & Co., 916 F.3d 494, 504 (5th Cir. 2019).

        Cases that have been decided since the Epic Systems decision with known enforceable

applicable agreements like the one in this instance have held that this new reality means:

        It would waste everyone’s time and resources to conditionally certify a group of
        individuals that the Court is virtually certain to decertify at step two. This is not
        to mention the risk of confusion to and subsequent disappointment of the
        employees who have signed the arbitration agreement. Moreover, if the Court



                                                 5
221479008.1 89600/181301
 Case 3:18-cv-00321-JAG Document 75 Filed 04/15/19 Page 6 of 9 PageID# 1121



        granted plaintiffs' request, it would likely precipitate an immediate motion by
        defendants to compel arbitration of these employees' claims on an individual
        basis. This motion practice would forestall the collective action process and
        likely eliminate these plaintiffs from the collective anyway – all before we had
        proceeded to the second step.

Lanqing Lin v. Everyday Beauty Amore Inc., No. 18-CV-729 (BMC), 2018 WL 6492741, at *4

(E.D.N.Y. Dec. 10, 2018) (emphasis added); see also Dietrich v. C.H. Robinson Worldwide, Inc.,

18-C-4871 (N.D. Ill. March 20, 2019) (declining to order notice to be sent to putative FLSA

collective action members with arbitration agreements); Longnecker v. Am. Exp. Co., No. 2:14-

CV-0069-HRH, 2014 WL 4071662, at *7 (D. Ariz. Aug. 18, 2014); Fischer v. Kmart Corp., No.

CIV. 13-4116, 2014 WL 3817368, at *7–8 (D.N.J. Aug. 4, 2014).

        Hall claims, in his Motion, without elaboration, that “[d]istrict courts routinely issue

notice to putative class members regardless of collateral arbitration issues” and cited to irrelevant

cases to support his position. Dkt. 71 p. 5. For example, the Romero v. Clean Harbors Surface

Rentals USA, Inc., No. 18-cv-10702-PBS, ECF No. 53 (D. Mass. Mar. 21, 2019) cited by Hall

only once discusses an arbitration agreement, and even then, the discussion was only to state that

the original named plaintiff (Metro) requested that his (Metro’s) claims be dismissed after it was

discovered that an “arbitration agreement [was] in [Metro’s] employment contract.” Id. at *4.

The only other cases to which Hall cites are contained in a single footnote. Each of the cases

cited in the footnote in Hall’s Motion dealt with circumstances where the enforceability of the

specific arbitration agreements was unclear, which is not the case here as the enforceability and

applicability of the Workers’ Arbitration Agreement has not been contested. Hall’s three

footnote decisions also were decided prior to the Epic Systems case, at a time when there was

some disagreement over whether a class or collective action waiver in an arbitration agreement

was enforceable.



                                                 6
221479008.1 89600/181301
 Case 3:18-cv-00321-JAG Document 75 Filed 04/15/19 Page 7 of 9 PageID# 1122



        The Workers have agreed that they will exclusively resolve any and all of their claims

against System One and/or its client (Dominion) in individual arbitration. The Workers thus

cannot be a party to this Litigation as the Supreme Court has explicitly ruled that an individual

arbitration agreements “must be enforced as written.” Epic Sys. Corp., 138 S. Ct. at 1632.

Because the Workers cannot participate in the Litigation, requiring System One to produce the

Workers’ pay and hour records, not to mention contact information, is not a good use of judicial

resources and such information is wholly irrelevant to this Litigation. As such, System One

should not be compelled by this Court to produce information responsive to the Subpoena.

 II.    HALL’S REQUEST IS NOTHING MORE THAN A WAY TO STIR UP LITIGATION

        Hall’s Motion is not aimed at this Litigation, but instead is a thinly disguised attempt to

stir up subsequent litigation. Notably, Hall’s counsel has openly admitted to System One that

Hall’s counsel intends to use the information that is the subject of Hall’s Motion to Compel for

future litigation outside the current Litigation. Hall’s counsel does not even try to hide their

intentions as the Motion explicitly recognizes that his counsel’s “reasonable concessions”

regarding the identities and contact information for Workers is temporary and conditional. See

Dkt. 71 at p. 2 & 4.

        The Fifth Circuit’s JPMorgan decision addressed how Supreme Court precedent

explicitly sought to avoid such obvious attempts to stir up litigation. The Fifth Circuit recognized

that two-step certifying courts apply a lenient standard at the first step (conditional certification)

and most discovery occurs afterwards. In re JPMorgan Chase & Co., 916 F.3d at 501 (citing in

part to Mooney v. Aramco Servs. Co., 54 F.3d 1207 (5th Cir. 1995)). However, the Fifth Circuit

also recognized “district courts do not have unbridled discretion to send opt-in notices,” but:

        Instead, the purpose of giving discretion to facilitate notice is because of the need
        for “efficient resolution in one proceeding of common issues.” Id. at 170, 172–73,


                                                  7
221479008.1 89600/181301
 Case 3:18-cv-00321-JAG Document 75 Filed 04/15/19 Page 8 of 9 PageID# 1123



        110 S.Ct. 482. Notifying Arbitration Employees reaches into disputes beyond the
        “one proceeding.” And alerting those who cannot ultimately participate in the
        collective “merely stirs up litigation,” which is what Hoffmann-La Roche flatly
        proscribes. Id. at 174, 110 S.Ct. 482.

Id. at 502 (citations are to Hoffmann-La Roche Inc., 493 U.S. 165). Further, the Fifth Circuit also

held in a footnote that the opt-in notice is “supposed to help facilitate the current lawsuit, not to

affect individual arbitrations that might involve similar claims.” Id. at 502 n.16; see also Hudgins

v. Total Quality Logistics, LLC, No. 16 C 7331, 2017 WL 514191 (N.D. Ill. Feb. 8, 2017)

(holding once the court found plaintiff’s arbitration agreement enforceable that other workers

subject to the agreement were not authorized to receive notice of the collective action). Hall

cannot dispute that it is seeking to do that which our Supreme Court has warned against. Hall’s

counsel thus brought the Motion without proper purpose to harass System One, especially since

System One notified Hall’s counsel that the Workers could never be a part of the Litigation due

to their Arbitration Agreements. This Court should deny Hall’s Motion because it seeks

information irrelevant to the current Litigation, as the Workers are not legally entitled to be part

of this lawsuit or any other lawsuit that is not brought in the proper forum (i.e. individual

arbitration).

                                         CONCLUSION

        For all the aforementioned reasons, System One Holdings, LLC respectfully respects that

Hall’s Motion be denied and that System One be granted its attorney’s fees and costs in

responding to this Motion. See Local Civil Rule 7(G).


Date: April 15, 2019                          /s/ J. William Eshelman
                                              J. William Eshelman, Esq. (VSB No. 17583)
                                              Clark Hill PLC
                                              1001 Pennsylvania Avenue, N.W,
                                              Suite 1300 South
                                              Washington, DC 20004
                                              Telephone: (202) 552-2374

                                                 8
221479008.1 89600/181301
 Case 3:18-cv-00321-JAG Document 75 Filed 04/15/19 Page 9 of 9 PageID# 1124



                                   Facsimile:   (202) 572-8692
                                   Email:       weshelman@clarkhill.com

                                   Counsel for System One Holdings, LLC




                                      9
221479008.1 89600/181301
